

116 HR 7892 IH: Medicaid Expansion During Crisis Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7892IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mrs. Watson Coleman (for herself, Mr. Thompson of Mississippi, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to extend the duration of presumptive eligibility periods under the Medicaid program to allow presumptively eligible individuals to have more time to file applications for enrollment under State plans under such program, and for other purposes.1.Short titleThis Act may be cited as the Medicaid Expansion During Crisis Act.2.Extension of Medicaid presumptive eligibility periods to allow more time for filing of applications; Full Federal financial participation for certain State Medicaid expenditures(a)Extension of Medicaid presumptive eligibility periods To allow more time for filing of applications(1)Section 1920(b)(1)(B)(ii) of the Social Security Act (42 U.S.C. 1396r–1(b)(1)(B)(ii)) is amended by striking who does not file an application by the last day of the month following and inserting who does not file an application by the last day of the sixth month following.(2)Section 1920A(b)(2)(B)(ii) of the Social Security Act (42 U.S.C. 1396r–1a(b)(2)(B)(ii)) is amended by striking on whose behalf an application is not filed by the last day of the month following and inserting on whose behalf an application is not filed by the last day of the sixth month following.(3)Section 1920B(b)(1)(B)(ii) of the Social Security Act (42 U.S.C. 1396r–1b(b)(1)(B)(ii)) is amended by striking who does not file an application by the last day of the month following and inserting who does not file an application by the last day of the sixth month following.(4)Section 1920C(b)(1)(B)(ii) of the Social Security Act (42 U.S.C. 1396r–1(b)(1)(B)(ii)) is amended by striking who does not file an application by the last day of the month following and inserting who does not file an application by the last day of the sixth month following.(b)Permitting community health centers To make presumptive eligibility determinations for all Medicaid-Eligible populationsSection 1902(a)(47)(B) of the Social Security Act (42 U.S.C. 1396a(a)(47)(B)) is amended by inserting after any hospital the following: , as well as any community health center,.(c)Full Federal financial participation for certain State Medicaid expendituresSection 1903(a)(2) of the Social Security Act (42 U.S.C. 1396b(a)(2)) is amended by adding at the end the following new subparagraph:(F)for each calendar quarter occurring during period beginning on the first day of the emergency period defined in paragraph (1)(B) of section 1135(g) and ending on the last day of the calendar quarter in which the last day of such emergency period occurs, an amount equal to 100 percent of the sums expended during such quarter (as found necessary by the Secretary for the proper and efficient administration of the State plan) as are attributable to activities by the State to implement the State plan requirement described in section 1902(a)(47)(B); plus.(d)Effective dateThe amendments made by this section shall apply with respect to presumptive eligibility determinations made on or after the date of the enactment of this Act.